UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL HOLMES, :
‘CIVIL ACTION NO. 3:18-CV-1401
Plaintiff, :
‘(JUDGE MARIANI)
V. :(Magistrate Judge Mehalchick)
ANDREW SAUL, Commissioner of
Social Security,’
Defendant.
ORDER
AND NOW, THIS 2 DAY OF SEPTEMBER 2019, upon review of

Magistrate Judge Mehalchick's Report and Recommendation (“R&R”) (Doc. 21) for clear
error or manifest injustice, IT S HEREBY ORDERED THAT:
4. The R&R (Doc. 21) is ADOPTED for the reasons set forth therein;

2. The Commissioner of Social Security's decision is VACATED;

3. The case is REMANDED to the Commissioner to fully develop the record, conduct a

new administrative hearing, and appropriately evaluate the evidence pursuant to
sentence four of 42 U.S.C. § 405(g);

4. The Clerk of Court is directed to CLOSE this case.

Robert D. Mariani
United States District Judge

 

1 Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul, the current Commissioner of Social
Security, replaces former Commissioner Nancy A. Berryhill as the Defendant to this action.

ALM

®
